 1                                                                     The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     DAVID PETERSON and DEBORAH                          CASE NO. 2:19-cv-00312-JLR
10 PETERSON, individually, and as husband
                                                         STIPULATED MOTION AND ORDER
11 and wife,                                             TO EXTEND EXPERT DISCLOSURE
12                                                       AND DISCOVERY CUTOFF
                                   Plaintiffs,
                                                         DEADLINES
13                            v.
                                                         NOTING DATE: MARCH 23, 2020
14 UNITED STATES OF AMERICA,
15                                 Defendant.
16
17           COMES NOW the Plaintiffs, by and through counsel, Anthony Marsh, and the Defendant,
18 United States of America, by and through its counsel, Brian T. Moran, United States Attorney for
19
     the Western District of Washington, and Heather C. Costanzo, Assistant United States Attorney
20
     for said District, pursuant to Local Rule 10(g), and hereby jointly stipulate and move as follows:
21
22           The parties stipulate to moving the deadlines to amend pleadings, disclose expert
23 witnesses, file motions related to discovery, and the completion of discovery by no more than 28
24
     days, up to the dispositive motion deadline as follows:
25
     //
26
27 //
28


      STIPULATED MOTION AND [PROPOSED] ORDER TO                            UNITED STATES ATTORNEY
      EXTEND EXPERT DISCLOSURE AND DISCOVERY CUTOFF                        700 STEWART STREET, SUITE 5220
      DEADLINES                                                             SEATTLE, WASHINGTON 98101
      2:19-cv-00312-JLR - 1                                                        (206) 553-7970
 1
                                        CURRENT DEADLINES                       NEW DEADLINES
 2
         Amend pleadings                3/25/20                                 4/22/20
 3
         Disclosure of expert           3/25/20                                 4/22/20
 4
         testimony under FRCP
 5
         26(a)(2)
 6
         All motions related to         4/24/20                                 5/22/20
 7
         discovery must be filed
 8       by
 9       Discovery completed by         5/26/20                                 6/23/20 1
10
11              The parties submit there is good cause for an extension of the deadlines by 28-days, such
12
     that discovery would be completed by the dispositive motion deadline in accordance with the
13
     Court’s guidance on the March 20, 2020 telephone conference. First, on February 29, 2020
14
15 Governor Jay Inslee declared a state of emergency in Washington in response to the cases of
16 COVID-19 in the state. 2            On March 11, 2020, the World Health Organization publicly
17 characterized COVID-19 as a pandemic. 3 The President declared a National Emergency in an
18                                                         4
     effort to address the spread of COVID-19 on March 13, 2020. On March 16, 2020, the President
19
20 announced new guidance to slow the spread of the virus, including avoiding groups of more than
21 10 people and working or schooling from home whenever possible. 5 This guidance follows
22 recommendations by the Centers for Disease Control to engage in social distancing, and, in some
23
24
25   1
       The deadline for dispositive motions and motions challenging expert witness testimony is June 23, 2020. Dkt. 16.
     2
       https://www.governor.wa.gov/news-media/inslee-issues-covid-19-emergency-proclamation (last accessed March
26   23, 2020).
     3
       Centers for Disease Control and Prevention. “Coronavirus Disease 2019 (COVID-19): Situation Summary,”
27   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Mar. 23, 2020).
     4
         See https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-
28   novel-coronavirus-disease-covid-19-outbreak/ (last accessed Mar. 23, 2020).
     5
          See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
     content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed Mar. 23, 2020).
         STIPULATED MOTION AND [PROPOSED] ORDER TO                                   UNITED STATES ATTORNEY
         EXTEND EXPERT DISCLOSURE AND DISCOVERY CUTOFF                               700 STEWART STREET, SUITE 5220
         DEADLINES                                                                    SEATTLE, WASHINGTON 98101
         2:19-cv-00312-JLR - 2                                                               (206) 553-7970
 1 circumstances, to close schools. 6 This has affected the ability of the undersigned counsel to
 2 conduct in-person meetings, depositions, and other work, which has created a backlog. Further,
 3
     as the current pandemic and social distancing guidelines are expected to be in place for some time,
 4
     it will affect the ability to conduct depositions in this case and the scheduling and availability for
 5
 6 depositions due to the workload on other cases. In addition, an expert witness retained by the
 7 United States recently experienced a family health emergency, which has also been affected by the
 8
     current health crisis in light of travel and other restrictions, thus affecting the ability to provide
 9
     timely expert disclosures. The brief extension of the expert disclosure and discovery deadlines
10
11 will allow additional time to address these issues, while not affecting the dispositive motion
12 deadline or trial date.
13
14 Dated this 23rd day of March, 2020.
15
16       HERRMANN LAW GROUP                                 BRIAN T. MORAN
                                                            United States Attorney
17
18       by: /s/Anthony Marsh                                s/ Heather C. Costanzo
         ANTHONY MARSH, WSBA No. 45194                      HEATHER C. COSTANZO, FL No. 37378
19       505 Fifth Avenue S., Suite 330                     Assistant United States Attorney
20       Seattle, Washington 98104                          United States Attorney’s Office
         Telephone: 206-625-9104                            700 Stewart Street, Suite 5220
21       Fax: 206-682-6710                                  Seattle, Washington 98101-1271
         Email: anthony@hlg.lawyer                          Telephone: 206-553-7970
22                                                          Fax: 206-553-4067
         Attorney for Plaintiffs                            Email: Heather.Costanzo@usdoj.gov
23
24                                                          Attorney for Defendant United States
25
26
27
28   6
       See Centers for Disease Control and Prevention. “Implementation of Mitigation Strategies for Communities with
     Local COVID-19 Transmission, https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-
     strategy.pdf (last accessed Mar. 23, 2020).
         STIPULATED MOTION AND [PROPOSED] ORDER TO                                 UNITED STATES ATTORNEY
         EXTEND EXPERT DISCLOSURE AND DISCOVERY CUTOFF                             700 STEWART STREET, SUITE 5220
         DEADLINES                                                                  SEATTLE, WASHINGTON 98101
         2:19-cv-00312-JLR - 3                                                             (206) 553-7970
1                                                 ORDER

2
            IT IS SO ORDERED.
3
4           Dated this 25th day of March, 2020.
5
6
7
8                                                     A
                                                      JAMES L. ROBART
9
                                                      United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION AND [PROPOSED] ORDER TO                       UNITED STATES ATTORNEY
     EXTEND EXPERT DISCLOSURE AND DISCOVERY CUTOFF                   700 STEWART STREET, SUITE 5220
     DEADLINES                                                        SEATTLE, WASHINGTON 98101
     2:19-cv-00312-JLR - 4                                                   (206) 553-7970
